Title: From George Washington to Lund Washington, 17 August 1779
From: Washington, George
To: Washington, Lund


        
          [17 Aug. 1779]
        
        Extract of a Letter wrote to Mr Lund Washington 17th Augt 1779.
        “Sometime ago (but how long I can not remember) you applied to me to know if you should receive payment of Genl Mercer’s Bonds—& after this, of the bond due from the deceased Mr Mercers Estate to me; and was, after animadverting a little upon the subject, authorized to do so—of course I presume the money has been received. I have since considered this matter in every point of view my judgment enables me to place it, and am resolved to receive no more old debts; such I mean as were contracted and ought to have been paid before the War at the present nominal value of the money unless compelled to it, or it is the practice of others to do it. Neither justice, reason, nor policy requires it. The law, undoubtedly, was well designed—it was intended to stamp a value and give a free circulation, to the paper bills of credit; but it never was intended to make a man take a shilling or Six pence in the pound for a just debt wch he is well able to pay thereby involvg himself in ruin—I am as willing now as I ever was to take paper money for every kind of debt and at its present depreciated value for those debts which have been contracted since the money became so; but I will not in future receive the Nominal sum for such old debts as come under the above description except as before excepted—The fear of injuring by any example of mine the credit of our paper currency if I attempted to discriminate between the real & nominal value of Paper money has already sunk me a large Sum if the Bonds beforementd are paid off the advantage taken in doing which No Man of honor or common honesty can reconcile to his own feelings & conscience not as it respects me do I mean but transactions of this kind generally. The thing which induced me to mention the matter to you at present, is the circumstance you have related respecting the wages of Roberts which you say (according to his demands) will amount to upwards of £2000, and comes to as much for the Service of a common Miller for one year only as I shall get for 600 acres of land sold Mercer in the best of times ⟨and⟩ in the most valuable part of Virginia that ought to have been pd for before the money began to depreciate—nay years before the war—this is such a Manifest abuse of reason & justice that no Argument can reconcile it to common sense. or common honesty. Instead of appealing to me who have not the means of informatn or knowledge of common usage & practice in matters of this kind in the State or the Laws that govern there I wish you would consult Men of honor, honesty, & firm attachment to the cause—& govern yourself by their advice or by their conduct. If it

be customary with others to receive money in this way, that is 6d. or 1/ in the pound for old debts—if it is thought to be advansive of the great cause we are imbarked in for individuals to do so thereby ruining themselves while others are reaping the benefit of Such distress. if the Law imposes this—and it is thought right to submit, I will not say ought against, or oppose another word to it. No Man has, nor no man will go further to serve the Public than myself—if sacraficing my whole Estate would effect any valuable purpose I would not hesitate one moment in doing it. but my submitting to matters of this kind unless it is done so by others, is no more than a drop in the bucket in fact it is not serving the public but enriching individuals and countenancing dishonesty for sure I am that no honest Man would attempt to pay 20/ with one or perhaps half a one.” In a word I had rather make a present of the Bonds than receive payment of them in so shameful a way.
      